Motion for permission to proceed as a poor person denied. Memorandum: There is no merit to the appeal. Petitioner argues that respondent violated 7 NYCRR 1900.4 (e) (1) (vi) (a) by improperly scoring his application for early release. Pursuant to 7 NYCRR 1900.4 (e) (1) (vi) (a), however, "[attempted crimes will be included in the same categories as completed crimes.” Therefore, respondent was not required to consider defendant’s conviction for attempted murder differently from a conviction for murder. Present—Green, J. P., Pine, Fallon, Wesley and Boehm, JJ.